(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento de error es que:
"1. Erró la corte inferior al apreciar la evidencia ofrecida para sostener la denuncia en este caso (Portar Armas), la misma del caso de acometimiento grave, y al decidir qne la misma era suficiente para sostener una convicción por dicho delito, a pesar de haberla considerado insuficiente para la denuncia por acometimiento. ’ ’
Por cuanto, se trata de un conflicto en la prueba resuelto por el juez de distrito en contra del acusado, sin que exista motivo su-ficiente para revocar la sentencia dictada.
Por tanto, se confirma la sentencia que dictó la Corte de Distrito de Arecibo en julio 7, 1939.
El Juez Asociado Sr. De Jesús no intervino.